DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings dated 2/8/2021 are acceptable and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim et al. U.S. 20130141045 in view of King U.S. 20100133900.
claims 1 and 20, Karim discloses a vehicle [pars. 0005, 0029, EVs, etc.] comprising: 
a hybrid battery pack [par. 0026, DCB module] including a first battery pack [Figs. 1,  Supplemental Battery Pack SBP labelled “High Specific Energy”, par. 0007. Fig. 2, Supplemental Battery Pack SBP 250] and a second battery pack [Figs. 1, Main Battery Pack MBP labelled “High Specific Power”, par. 0006. Fig. 2, Main Battery Pack MBP 240], wherein:
 the first battery pack [SBP] has a higher energy density [Fig. 1, SBP is labelled “High Specific Energy”] than the second battery pack [Par. 0007]; and 
the second battery pack [MBP] has a higher power density [Fig. 1, MBP is labelled “High Specific Power”] than the first battery pack [Par. 0006]; 
a power 
a battery management module [BMS 210] configured to: 
control switching of the power 
selectively charge and discharge at least one of the first battery pack and the second battery pack [pars. 0008, 0039, 0040. See also abstract]; and 

Karim does not disclose: an inverter; nor selectively charge the first battery pack with power from the second battery pack.
King discloses: an inverter [Fig. 3, inverter 82; par. 0028]; and selectively charge the first battery pack [Fig. 3, 76] with power from the second battery pack [Fig. 3, 78; par. 0029].
Karim and King are analogous dual battery systems for electric vehicles. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of King into Karim’s dual battery system for the benefit of allowing the higher charged battery to charge the depleted battery whenever local or connected charging sources are unavailable.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argues: “Karim, however, is silent as to what the power density of the supplemental battery 30 is and/or what the energy density of the main battery 10 is. Karim therefore could not possibly teach that the first battery pack has a higher energy density than the second battery pack, as in claim 1, and/or that the second battery pack has a higher power density than the first battery pack, as also in claim 1. Karim simply illustrates the main battery 10 as having a high specific power and the supplemental battery 30 as having a high specific energy, as provided above.”
High Specific Energy to describe the Supplemental Battery Pack SBP (Fig. 1) is a straightforward way of stating the relative specific energy of the SBP to the MBP (i.e., the SBP has a higher specific power than the MBP). Likewise, Karim’s use of the term “High Specific Power” to describe the Main Battery Pack MBP (Fig. 1) is a straightforward way of stating the relative specific power of the MBP to the SBP (i.e., the MBP has a higher specific power than the SBP). A re-read of the Karim reference confirms this is the intent of Karim’s rechargeable dual chemistry battery. 
The abstract, and elsewhere, states: “the battery subsystem is a tailored solution that combines two different battery configurations, a first battery configuration and a second battery configuration, to satisfy the unique needs of different driving modes and performance profiles of an EV, such as a typical workday commute versus an occasional extended range trip on the weekend.” 
Further, par. 0006 states: [0006] A first battery configuration, called the main battery pack (MBP), is built from cells having beneficial properties of high cycle rating and low impedance that are applied to the high-power demands of accelerating from a stop and the high-cycle rate of stop and go traffic that discharge the battery and then charge the battery from regenerative braking.
while par. 0007 states: [0007] A second battery configuration, called the supplemental battery pack (SBP), is built from cells having beneficial properties of high specific-energy, and low-cost features 
Applicant has not pointed out any potion of Karim that overcomes this plain-meaning read of the main and supplemental batteries, thus the previous rejection stands.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Allowable Subject Matter
Claims 2-7 and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “a first switch that is connected between the power inverter module and the second battery pack and that: (i) when open, disconnects the second .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859